Title: From James Madison to Thomas Jefferson, 5 April 1804 (Abstract)
From: Madison, James
To: Jefferson, Thomas


5 April 1804, Washington. “[I] Inclose the Commission for Kirby according to your parting request; also three others for Indian Comssrs. in blank, which you will be so good as to return. The last communications from N. Orleans are also inclosed. They are in several respects interesting.
“We have recd nothing from abroad since you left us, and every thing here remains as at that date.”
